IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                           No. 00-30499




ILLINOIS CENTRAL RAILROAD COMPANY,
                                                 Plaintiff-Appellee,

v.


LAND, ETC.; ET AL.

                                                          Defendants,

JOHN CUTRERA, JR.; KEITH BOURGEOIS,
                                               Defendants-Appellants.


                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                          (98-CV-3337-R)
                       - - - - - - - - - -
                        February 12, 2001

Before WIENER, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     We have carefully reviewed the relevant facts reflected in the

record on appeal and the law as discussed in the appellate briefs

of the parties and at oral argument.   As a result, we are convinced

that the judgment of the district court should be affirmed for

essentially the reasons expressed by that court.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
AFFIRMED.




            2